DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities: 
In regard to claim 2, on line 7, it appears that “an opening” should be “the opening” since this opening has already been defined in claim 1 (see line 5).  
In regard to claim 8, on line 2, it appears that “openings” should be “the openings” since these openings have already been defined in claim 7 (see line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205513075 (as cited by the Applicant, hereinafter ‘075, translation attached).
In regard to claim 1, ‘075 discloses a cushion compact container comprising an outer shell component 11, 101 and an inner case component 21, 201 placed inside the outer shell component  wherein the inner case component  comprises an inner cover 201 and an inner case 21 wherein the inner case is provided with an opening at one side and is used for holding a cosmetics material, wherein the inner cover 201 is hinged to an opening side  of the inner case and is manufactured by integrated plastic injection molding (see Figure 3 and page 6 of the translation,  lines 6-9) and the inner cover is capable of opening and hermetically closing  the opening side of the inner case (see page 6, line 16 of the translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘075.

In regard to claim 7, the outer shell component comprises an outer shell body 100 and an outer shell cover 11 wherein an accommodating space is formed in the outer shell body which 
In regard to claim 8, the outer shell body 100 comprises a base part having a hollow cylindrical shape with the openings at an upper and lower end and an annular convex edge 101 radially extending inward from an edge of the opening at the lower end of the base part wherein the base part and convex edge form the accommodation space; and a first side of the outer shell cover is hinged to an outer wall of a first side of the base part and a second side of the outer shell cover is provided with a first hook (see page 5 of the translation,  the fourth paragraph from the bottom) and an outer wall of a second side of the base part is integrally provided with a second hook matched with the first hook wherein the first hook may be engaged or disengaged from the second hook.
In regard to claim 9, as discussed above, the ‘075 reference discloses the outer shell and inner case are attached via a snap fit arrangement.  Although the ‘075 reference does not disclose the snap fit arrangement is in the form of the claimed recess/rib engagement structure, it is the examiners positioned that any suitable and known snap fit arrangement, including the claimed recess/rib arrangement, may be employed on the ‘075 device without effecting the overall operation thereof, especially since the ‘075 reference does not limit the type of snap fit arrangement that may be used.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘075 in view of CN 1819785, as cited by the Applicant, hereinafter ‘785, translation attached.
In regard to claims 3-6, ‘075 discloses first air tight edge rings 2013 and a second air tight edge ring 2023 forming grooves, structured and positioned as claimed (see Figure 3).  Although ‘075 does not disclose a sealing layer made of soft plastic material between the engaging surfaces of the ring and/or folded edge, attention is directed to the ‘785 reference, which discloses an analogous compact container wherein a such a plastic seal 190 is integrally formed with engaging surfaces of a lid and container in order to better seal the device.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a sealing layer can be integrally formed on the engagement surfaces of the ‘075 device in order to enable the device to be better sealed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kim ‘842 and ‘564 and Oh references are cited for disclosing other pertinent structures.  More specifically, these references are directed to the state of the art as a teaching of compacts having dual cover structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
5/11/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754